Rubin, J.
(concurring in the judgment and dissenting in part). I agree with the court’s affirmance of the judgment of the Superior Court. I conclude, however, that Thomas O’Connor Constructors, Inc. (O’Connor), is liable under the ordinary and long-standing rule in this Commonwealth that an employer is li*562able for the discriminatory acts of its supervisory personnel. O’Connor was thus liable independent of and prior to O’Con-nor’s failures of investigation and remediation. See College-Town, Div. of Interco, Inc. v. Massachusetts Commn. Against Discrimination, 400 Mass. 156 (1987) (College-Town). The question whether O’Connor is vicariously liable for its supervisor’s actions must be addressed in order to resolve this case: the Massachusetts Commission Against Discrimination (commission) found for Jarvis Aldridge on the basis that O’Connor was vicariously liable for the conduct of Paul Daley. The damages award under review includes compensation for emotional distress, some of which is described by the majority, that began well before the notice and failure to take corrective action on which the majority relies.
The claim by Aldridge against O’Connor is what is known as an “interference” claim — a claim that an individual or entity covered by statute has discriminatorily interfered with a complainant’s hiring, continued employment, promotion, or compensation by, or with other terms, conditions or privileges of his or her employment with, a third-party employer. I agree with the majority that such a claim may be brought under G. L. c. 15IB, § 4. Contrary to the majority, however, I believe that an interference claim is provided for in this case by the plain language of both G. L. c. 151B, § 4(1), and G. L. c. 151B, § 4(4A).
Section 4(1), as appearing in St. 1989, c. 516, § 4, prohibits a covered “employer” from discriminating on the basis of race or color against “any individual” with respect to the “terms, conditions or privileges of employment” not just its own employees or potential employees. O’Connor is a covered employer under c. 151B.1
Identical language in the Federal antidiscrimination statute, Title VB of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1) (2006), has been virtually uniformly construed over the past thirty-five years to provide for an interference claim, starting with Judge McGowan’s decision for the United States Court of Appeals for the District of Columbia Circuit in 1973 in Sib*563ley Memorial Hosp. v. Wilson, 488 F.2d 1338 (D.C. Cir. 1973). The Sibley court concluded that the words “any individual” should be given their ordinary meaning, and said that “[t]o permit a covered employer to exploit circumstances peculiarly affording it the capability of discriminatorily interfering with an individual’s employment opportunities with another employer, while it could not do so with respect to employment in its own service, would be to condone continued use of the very criteria for employment that Congress has prohibited.” Id. at 1341.2
Sibley has been followed by all the Federal courts of appeals to consider the issue.3 Federal courts, applying Sibley and the decisions following it, have entertained interference claims alleging not only discrimination with respect to hiring, but claims like the instant one alleging a hostile work environment.4 The reasoning of Sibley, while not binding on us, see College-Town, *564400 Mass, at 163, is persuasive. Under that reasoning, § 4(1) provides for an interference claim against O’Connor.
Further, as the majority holds, G. L. c. 151B, § 4(4A), added to § 4 in 1989, see St. 1989, c. 722, § 14, independently and explicitly provides for an interference claim, not merely against employers, but against all “person[sj,” defined by the statute to “included one or more individuals, partnerships, associations, [and] corporations . . . .” G. L. c. 151B, § 1, inserted by St. 1946, c. 368, § 4.5 And, indeed, the commission has, for more than a decade, construed § 4(4A) to recognize an interference claim brought against one who is not the complainant’s employer. See Erewa v. Reis, 20 M.D.L.R. 36, 38 (1998). In its capacity as a corporation, then, O’Connor is independently subject to an interference liability claim.6
As for O’Connor’s liability for the actions of Daley, it is the long-established rule in our Commonwealth that an employer is responsible for the discriminatory acts of its supervisory personnel. See College-Town, supra at 156.7 Daley was clearly in the category of supervisory personnel. He was O’Connor’s *565chief spokesperson and authority at the project. Daley’s job as a supervisor entailed control over and maintenance of the very work environment at issue in this case. Not only did his responsibilities for O’Connor include oversight of all the work of all the subcontractors at the job site, he controlled the physical environment in which the work there, including Aldridge’s, was undertaken, having control of the keys and locking and opening doors to various areas of the job site.
College-Town imposes vicarious liability upon employers under § 4(1) for the acts of supervisory personnel.81 also agree with the commission — to whose reasonable interpretation of the statute we owe deference9 — that the ordinary rule of vicarious liability articulated under College-Town applies under § 4(4A). The majority suggests that College-Town does not apply to § 4(4A) because the language of § 4(4A) is not precisely the same as that in § 4(1). Section 4(1) imposes liability for acts of “an employer, by himself or his agent,” — e.g., a supervisor — whereas § 4(4A) imposes liability for acts of “any person.” In the present context this is a distinction without a difference. “Person” is defined to include “corporations,” which is the capacity in which O’Connor is subject to liability under § 4(4A). The word “corporation” does not need additional verbiage to clarify that a corporation may be liable for the acts of its agents. “A corporation is a creature of the law, a ‘separate and distinct legal entity . . . [that] can only act through its agents.’ Its liability is ‘necessarily vicarious.’ That corporations may be vicariously liable for the acts of their agents is axiomatic.” Sarvis v. Boston Safe Deposit & Trust Co., 47 Mass. App. Ct. 86, 96 (1999) (citations omitted). Under College-Town, principles of respondeat superior were applied to impose liability because “the authority conferred upon a supervisor by the employer” gave the supervisor the particular ability to create a discriminatorily hostile work environment. See id. at 166. Where a supervisor acting within the scope of his or her employment discriminatorily interferes with *566employment with a third party in violation of § 4(4A), that circumstance also exists.10 And indeed, in Sarvis v. Boston Safe Deposit & Trust Co., 47 Mass. App. Ct. 86, 94-97 (1999), we construed language from the Massachusetts Civil Rights Act essentially identical to that in § 4(4A), utilized by the Legislature in a similar remedial context, to impose ordinary principles of respondeat superior liability. Accord G. L. c. 151B, § 9, as appearing in St. 2002, c. 223, § 2 (instructing that c. 151B “shall be construed liberally for the accomplishment of its purposes”).11
*567It is also clear that the conduct at issue was actionably discriminatory. If harassment or abuse in the workplace on the basis of race is sufficiently severe or pervasive it will create a hostile work environment. O’Connor’s supervisor deliberately created a profoundly offensive, racially hostile work environment. He repeatedly referred to African-Americans employed at the workplace for which he was responsible, including Aldridge, with the use of racial epithets, primarily the one that is widely regarded as the most hateful and offensive.
Because of its effects on the workplace and those, including Aldridge, who worked within it, such conduct cannot be characterized, as O’Connor suggests, merely as “four isolated comments.” Such racial discrimination is sufficiently severe and independently sufficiently pervasive to alter the conditions of employment and create an abusive working environment. Such racial discrimination, with its attendant public and private humiliation and degradation, cf. College-Town, 400 Mass, at 162, has consequences that may endure long after the offensive remarks are made. This conduct by O’Connor’s supervisor gave rise to liability under § 4 prior to its failures of investigation and remediation.12
The majority expresses concern that recognition of interference liability could render “an employer liable to a broad spectrum of third-party nonemployees,” all the way down to “delivery persons . . . and canteen workers who conduct their business on the employer’s work site.”13 Ante at 559. While I am sensitive to this concern about the potential scope of liability, it is *568not well founded. As the small number of interference claims decided since their recognition by the Federal courts and by the commission makes clear, recognition of interference liability here will not lead to the “limitless” liability hypothesized by the majority. Ibid.
An employer like O’Connor can not be liable to anyone unless its discriminatory acts interfere with a complainant’s employment, for example his or her hiring, promotion, or continued employment; his or her compensation; or the terms, conditions, or privileges of his or her employment. See G. L. c. 151B, § 4(1). With respect to a hostile work environment claim like the one at issue here, the employer, whether directly or vicariously liable, would have to engage in harassment or abuse sufficiently severe or pervasive to pose a “barrier[] to full participation in [the individual’s] workplace.” College-Town, 400 Mass, at 162.
There are substantial limits to such liability. On the one hand, it is unlikely that the actions of an employer toward, for example, a delivery person who comes on premises for a few minutes during his or her work day could rise to that level. On the other, the discriminatory creation by a company’s supervisor of a hostile environment in which on-premises cafeteria workers employed by a third party are required to work only can occur where the supervisor has the ability to create such an environment — and this is precisely the type of conduct the Legislature in enacting G. L. c. 151B, § 4, intended to root out. Compare King v. Chrysler Corp., 812 F. Supp. 151, 153-154 (E.D. Mo. 1993). The reason an interference claim by Aldridge is available against O’Connor here is precisely because Aldridge, unlike most employees of third-party employers, worked for a subcontractor of O’Connor at a work site that was controlled by O’Connor. Only that circumstance gave Daley the ability to render Aldridge’s work environment racially hostile.14
Although I conclude that O’Connor’s liability arose prior to *569and independent of its subsequent failures, I agree with the majority that the defendant here did not conduct a “fair or thorough investigation of [the] allegation,” College-Town, 400 Mass, at 167, and that its remedial actions were insufficient to meet its legal obligations. The findings of the hearing commissioner amply demonstrate the inadequacy of O’Connor’s actions.15
Finally, because I conclude that O’Connor was liable for the discriminatory actions of its work site supervisor, I agree with the majority that the damages award properly should be upheld in full. An emotional distress damage award must be supported by “substantial evidence and its factual basis must be made clear on the record.” Stonehill College v. Massachusetts Commn. Against Discrimination, 441 Mass. 549, 576 (2004). As the majority describes, ante at 561, there was in the record substantial evidence supporting an award of emotional distress damages, and there was “substantial evidence of a causal connection between the complainant’s emotional distress and the respondent’s unlawful act.” DeRoche v. Massachusetts Commn. Against Discrimination, 447 Mass. 1, 7 (2006).16 Based on the evidence, the commission was within its discretion in ordering an emotional damages *570award of $50,000.1 agree, too, that the training order as amended by the full commission — the only other aspect of the remedial order raised before us by O’Connor — should be upheld. It is limited to six hours of antidiscrimination training for managers and supervisors. This aspect of the remedial order was not an abuse of the commission’s discretion. See School Comm. of Norton v. Massachusetts Commn. Against Discrimination, 63 Mass. App. Ct. 839, 849 (2005).

Under G. L. c. 15 IB, “employer” is defined as any “employer” with six or more “persons in his employ.” G. L. c. 151B, § 1, inserted by St. 1946, c. 368, § 4.


Sibley and its progeny do not, as the majority asserts, deem that in such circumstances an employment relationship exists. Ante at 555 n.8. As the language quoted in the text makes clear, those decisions impose liability in the absence of an employment relationship between the claimant and the defendant. See also, e.g., Moland v. Bil-Mar Foods, 994 F. Supp. 1061, 1073 (N.D. Iowa 1998) (Sibley line of cases imposes liability “even though the individual is not an employee of [the defendant] employer”). As the majority notes, the parties do not challenge the hearing officer’s finding that Aldridge was not an employee of O’Connor.


See, e.g., Pardazi v. Cullman Med. Center, 838 F.2d 1155, 1156 (11th Cir. 1988); Christopher v. Stouder Memorial Hosp., 936 F.2d 870, 875-877 (6th Cir. 1991); Association of Mexican-Am. Educators v. California, 231 F.3d 572, 580-581 (9th Cir. 2000). See also Bender v. Suburban Hosp., Inc., 159 F.3d 186, 188-189 (4th Cir. 1998) (noting that at the time of the decision, “Every Court of Appeals to consider” the issue “whether Title VII allows indirect liability for an employer’s interference with an individual’s employment with third parties” had “followed the lead of the District of Columbia Circuit in allowing such a claim”). Only the United States Court of Appeals for the Second Circuit has rejected Sibley in any context, see Gulino v. New York State Educ. Dept., 460 F.3d 361, 374-376 (2d Cir. 2006), and a subsequent decision of that court makes clear that whether “Gulino closed the door entirely on the Sibley theory of interference liability in [the Second] Circuit” remains an open question. Salomon v. Our Lady of Victory Hosp., 514 F.3d 217, 233 (2d Cir. 2008).


See, e.g., Diana v. Schlosser, 20 F. Supp. 2d 348, 352-353 (D. Conn. 1998) (radio station subject to liability for hostile work environment harassment of employee of third party on-air traffic reporting business); Moland v. Bil-Mar Foods, 994 F. Supp. 1061, 1072-1073 (N.D. Iowa 1998) (defendant could face liability for hostile work environment at its plant which affected former employee of third party trucking company who was harassed while *564assigned to work there); King v. Chrysler Corp., 812 F. Supp. 151, 153-154 (E.D. Mo. 1993) (employee of cafeteria operated on Chrysler premises can bring hostile work environment claim against Chrysler even though it was not her direct employer).


Section 4(4A), inserted by St. 1989, c. 722, § 14, which has no cognate Federal provision, provides that it shall be an unlawful practice:
“For any person to coerce, intimidate, threaten, or interfere with another person in the exercise or enjoyment of any right granted or protected by this chapter, or to coerce, intimidate, threaten or interfere with such other person for having aided or encouraged any other person in the exercise or enjoyment of any such right granted or protected by this chapter.”


That two sections of our antidiscrimination law should have overlapping coverage is unremarkable. Compare, e.g., G. L. c. 151B, § 4(1) (making it unlawful for an employer to discriminate against an individual on the basis of sex with respect to the terms, conditions, or privileges of employment), with G. L. c. 151B, § 4(16A) (making it unlawful for an employer to sexually harass an employee).


Contrary to the assertion by the majority, ante at 558, College-Town did not “limit[] the employer’s vicarious liability under § 4(1) to the acts of its supervisory personnel.” It left open the question (not at issue here) of vicarious liability for the acts of employees below the supervisory level. See College-Town, supra at 165.


While the Superior Court judge did not address § 4(1), as the majority notes, “we may affirm the lower court’s judgment on any ground supporting it,” National Lumber Co. v. Canton Inst. for Sav., 56 Mass. App. Ct. 186, 187 n.3 (2002).


See Knight v. Avon Prod., Inc., 438 Mass. 413, 425 n.8 (2003); Buchanan v. Contributory Retirement Appeal Bd., 65 Mass. App. Ct. 244, 246 (2005).


The majority says that “[wjhen the claimant is not part of the employment unit, the supervisor does not exercise direct supervisory authority over him.” Ante at 558. But in a case like this where a general contractor hires subcontractors to assist with its own project, taking place in a unitary work site, the general contractor’s supervisor does exercise supervisory authority over the workplace environment of the employees of the subcontractor, and it is that authority that provides him or her with the ability to render that environment discriminatorily hostile. The majority also notes that harassment by O’Connor’s supervisor does not carry “the same implied threat of punishing resistance through exercise of supervisory powers as exists within the employment unit.” Ibid.., citing College-Town, 400 Mass, at 165-166. The College-Town court referred to that factor as part of its explanation for rejecting the defendant’s claim that “the authority conferred on a supervisor is not related to the creation of a sexually harassing environment.” College-Town, 400 Mass, at 165. College-Town involved sexual harassment, including a request by the supervisor that he and the complainant “get[] together.” Id. at 158. The point of the decision, though, was that supervisors were liable for discriminatory acts within the scope of their authority when that authority provides them the ability to create a hostile work environment “present[ingj a serious barrier” to “full participation in the workforce.” Id. at 166. Finally, contrary to the suggestion by the majority, College-Town did not in imposing vicarious liability rely upon any “restriction]” rooted in “chain of command considerations” on a complainant’s ability to notify of discrimination those above the supervisory level. Ante at 559.


The majority is also incorrect when it states that failure to impose vicarious liability would not create the anomaly — noted in College-Town — “that a notice requirement creates when the perpetrator is also the supervisor to whom notice would be given by an employee.” Ante at 558-559. If Aldridge had been discriminated against by a less senior O’Connor employee at the work site, a complaint to Daley, its work site supervisor, would have sufficed to put O’Connor on notice such that it would be liable if Daley “fail[ed] to remedy or report” it. College-Town, 400 Mass, at 167. It would be anomalous if Daley’s own discriminatory conduct did not similarly give rise to liability. Ibid.
In fact, failure to impose vicarious liability upon a general contractor like O’Connor that operates a unitary work site would be anomalous for an additional reason because recognizing such liability would impose no additional legal requirements upon the general contractor. Under College-Town, O’Connor *567already could have been vicariously liable for Daley’s acts in creating a hostile work environment at its work site. If James Lucas, an African-American employed by O’Connor at the work site, for example, had brought this same action on the basis of Daley’s conduct, O’Connor would have been subject to suit regardless whether O’Connor itself had notice or failed to take adequate remedial steps, see College-Town, 400 Mass, at 165-166. Cf. ante at 558-559. O’Connor, therefore, already must take precisely the same care in the hiring and the oversight of its supervisors that it would have to take were it held vicariously liable for its supervisors’ conduct.


It was Daley’s conduct, not any subsequent actions or inactions by O’Connor, that created the hostile environment at the work site. I do not read the majority’s reference to “the general contractor, upon learning, failing] to take appropriate remedial action” to mean otherwise. Compare ante at 561.


While framed as an objection to vicarious liability, this really amounts to a reservation about the interference claim that the majority recognizes today, *568one of several such reservations contained in the majority’s opinion. Ante at 556 n.10, 557-559.


The majority’s suggestion that it would be easier for a subcontractor’s employee to report discrimination to “the corporate hierarchy of the perpetrator’s employer” when the perpetrator works for the general contractor, ante at 559, takes inadequate account of the nature of the workplace. While that *569employee might know the relevant corporate actors of his or her own employer, there is no reason to think he or she will know anything about the corporate structure of the general contractor.


After O’Connor’s project manager told Aldridge that he would “get to the bottom of it,” no one from O’Connor ever spoke with Aldridge again regarding his complaint, either to take his statement, to tell him what steps the investigation would entail, to inform him of its progress, or to explain its conclusion. See College-Town, 400 Mass, at 167-168. The hearing officer found that, instead of fulfilling its legal obligation, O’Connor “began taking a defensive posture in anticipation of litigation.” When asked, Lucas apparently reported to O’Connor that he had only heard of the racial slurs second-hand through Rustic Fire Protection’s Ron Russell and Aldridge. O’Connor prepared a statement for Lucas to sign that read, “I have never been harassed nor suffered discrimination from any O’Connor Constructor Supervisory or other personnel during my employment with O’Connor Constructors up to and including this date.” Lucas refused to sign.
An internal document makes clear that O’Connor terminated the investigation after a deliberate decision not to complete it, choosing instead to wait until a claim, if any, was filed against it. Indeed, the investigation did not even reach a conclusion about what had happened. Instead, Daley simply was returned to the work site. Cf. id. at 168.


There was evidence supporting the award with respect to the first three of *570four nonexclusive factors that Stonehill College instructs us to consider. See Stonehill College v. Massachusetts Commn. Against Discrimination, supra at 576 (factors to be considered “include [1] the nature and character of the alleged harm; [2] the severity of the harm; [3] the length of time the complainant has suffered and reasonably expects to suffer; and [4] whether the complainant has attempted to mitigate the harm [e.g., by counselling or by taking medication]”). There was no evidence that Aldridge attended counselling, or took medication in an attempt to mitigate his harm, but that alone does not render the award unreasonable. See ibid, (emotional distress damages awards should not be determined by formula, but “should be fair and reasonable, and proportionate to the distress suffered”). See also Buckley Nursing Home, Inc. v. Massachusetts Commn. Against Discrimination, 20 Mass. App. Ct. 172, 185 (1985) (“The burden of proof on mitigation is on the employer”).